NO. 07-11-00150-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                       JUNE 27, 2011


                       ROBERT ANDREW BARNES, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


               FROM THE 20TH DISTRICT COURT OF MILAM COUNTY;

              NO. CR20,781; HONORABLE EDWARD P. MAGRE, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ABATEMENT AND REMAND

       On February 25, 2011, appellant, Robert Andrew Barnes, filed a notice of appeal

from a judgment adjudicating him guilty of criminal non-support, sentencing him to

eighteen months in a state jail facility and a fine, and ordering restitution.

       The clerk’s record was filed on March 8, 2011 and the reporter’s record was filed

on April 28. However, the clerk’s record contains no certification of defendant’s right of

appeal. Texas Rule of Appellate Procedure 25.2(a)(2) requires that a trial court shall

enter a certification of defendant’s right of appeal each time it enters a judgment of guilt

or other appealable order. Tex. R. App. P. 25.2(a)(2). Under Rule 25.2, the certification
of defendant's right of appeal must be signed by the defendant and a copy must be

given to him. Tex. R. App. P. 25.2(d).

       Accordingly, we abate the appeal and remand the cause to the trial court. On

remand, the trial court shall utilize whatever means it finds necessary to secure a

certification of defendant’s right of appeal that complies with Rule 25.2(d). Once

properly executed, the certification shall be included in a supplemental clerk's record

and filed with the Clerk of this Court.

       This order constitutes notice to all parties of the absence of a certification

pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure. Tex. R. App. P. 37.1.

If a certification that shows appellant has the right of appeal is not made part of the

record, the appeal must be dismissed. See Tex. R. App. P. 25.2(d).

       On remand, the trial court is directed to: (1) conduct any hearings it finds

necessary; (2) make and file such findings of fact, conclusions of law, recommendations

or orders it finds appropriate to address the subject of this remand order; (3) if it holds a

hearing, cause the hearing proceedings to be transcribed and included in a

supplemental reporter's record; (4) cause any findings, conclusions, recommendations

or orders it issues, together with the properly executed certification of defendant’s right

of appeal, to be included in a supplemental clerk’s record; and (5) cause the

supplemental reporter’s record, if any, and the supplemental clerk’s record to be filed

with the Clerk of this Court, no later than August 8, 2011.


       It is so ordered.

                                                         Per Curiam

Do not publish.
                                             2